                                 UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

                                                              www.fl sb.uscourts.gov
                                                  CHAPTER 13 PLAN (Individual Adjustment of Debts)
                         ~ ORTGlNAL/INlTTAL                            Original Plan
                         D                                             Amended P lan (Indicate 1st, 2nd, etc. Amended, if app li cab le)
                         D                                             Modifi ed Plan (Indicate 1st, 2nd , etc. Modified , if applicable)

DEBTOR: Oscar Mesa                                        JOINT DEBTOR:                                           CASE NO.: 18-23 851

SS# : xxx-xx- 1206                                           SS# : xxx-xx-
I.           NOTICES
             To Debtors:         P lans that do not comply w ith loca l rul es and judicial rulings may not be confirmabl e. All plans, amended plans
                                 and modified plans shall be served upon a ll creditors and a certificate of service filed w ith the Clerk pursuant to
                                 Local Rules 2002- 1 (C)(5), 301 5- 1(B)(2), and 30 15-2. Debtor(s) must comm ence plan pay ments within 30 days of
                                 filin g the chapter 13 petition or within 30 days of entry of the order converting th e case to chapter 13.
             To Creditors:       Your ri g hts may be affected by thi s plan. You mu st fil e a tim e ly proof of claim in order to be paid . Your c laim may
                                 be reduced, modifi ed or elimin ated.
             To All Parties:     The plan conta in s no non standard provision s other than those set out in paragraph VITI. D ebtor(s) must check one
                                 box on each line li sted below in this section to state w hether the plan includes any of the followin g:

  Th e valuation of a secured claim , set out in Section TTI, wh ich may result in a
  partial payment or no pay ment at all to the secured creditor                                                   D      Included           ~ Not included
  Avo idance ofajudicial li en or nonpossessory, nonpurchase-money securi ty interest, set
  out in Section TIT                                                                                              D      In cluded          ~ Not inc luded
  Nonstandard prov isions, set out in Section VITT                                                                ~ In cluded               D   Not inc luded
II .         PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

             A. MONTHLY PLAN PAYMENT: Thi s Plan pays for the benefit of the creditors the amounts listed below, including trustee's
                fees of I 0%, beg inning 30 days from the filin g/conversion date. Tn th e event the trustee does not retain the full I 0%, any unused
                amount wi ll be paid to unsecured nonpriori ty cred itors pro-rata under the plan :


                    I.   $ 1,207 .00          for months          to    8

                    2.   $ 1,746.68           for months     9    to _1L ;

             B. DEBTOR(S)' ATTORNEY'S FEE:                                            D       NONE   D   PRO BONO
         Total Fees:              $6000 .00           Total Paid :                $ 1600 .00          Balance Due:           $4400 .00

        Payabl e             $550.00          /month (Months _ I_ to        8
         A llowed fees under LR 20 l 6- l(B)(2) are itemized below:
         Pre-Confirmation Atto rn ey's Fees (SAFE HARBOR) - $3500; MMM (3860) - $25 00 .

         App lications for compensation must be fil ed for all fees over and above the Court's Guide lin es for Compensation.
III.         TREATMENT OF SECURED CLAIMS
             A. SECURED CLAIMS:               0   NONE
             [Retain Liens pursuant to 1 l U.S .C. § 1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
          I. Creditor: The Bank ofNew York Mellon FKA The Bank of New Yo rk, as Trustee
                       for the certificate holders of the CW ABS , Inc. , Asset-Backed Certificate c/o Spec iali zed Loan Services
               Address: 8742 Lucent Blvd., Suite             Arrearage/ Payoff on Petition Date      _$_3_7_1._6_7_9_.3_9_ _ _ __ _ _ _ _ _ _ _ _ _ __
                        300, Highlands Ranch,
                                                             MMM Adequate Protection                          $536 .30      /month (Months          to Ji_)
                        CO, 80 129

         Last 4 Digits of
         Acco unt No.:                 3860
         Other:

LF-3 1 (rev. I0/3/17)                                                           Page I of 5
                                                                       Debtor(s): Oscar Mesa                                  Case number: 18-23851

         00 Real Property                                                        Check one below for Real Property:
                  ~rincipal     Residence                                        [!]Escrow is included in the regular payments
                  [})ther Real Property                                           0The debtor(s) wi ll pay      Otaxes      Oinsurance directly
          Address of Collateral:
          275 NE 18 STREET, APT 1803 , M iami , FL 33 132

         0     Personal Property/Vehicle
          Description of Co ll ateral: Homestead

          2. Cred itor: 1800 BISCAYNE PLAZA CONDOMINIUM ASSOClA TION, INC
               Address: 275 NE 18 Street                   Arrearage/ Payoff on Petition Date    $ I 0,924.00
                                                                                                ~~~~~~~~~~~~~~~~~~~~~~




                        Attn : Management Office
                                                           Regular Payment (Ma intain)                     $500.00         /month (Months _9_ to 36 )
                        Miami , FL 33 132
          Last 4 Digits of
          Account No.:
         Other:

         00 Real Property                                                        Check one be low for Real Property:
                  [!)Principal Residence                                          0Escrow is included in the regular payments
                  [})ther Real Property                                           [!]The debtor(s) will pay     [!]taxes    [!)insurance directly
          Address of Co ll ateral:
          275 NE 18 STREET, APT 1803, Miami , FL 33 132

         0     Personal Property/Vehic le
          Description of Co ll ateral: Homestead
              B. VALUATION OF COLLATERAL:                   0   NONE
                         TF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                         SECURING YOUR CLAIM IN THE AMOUNT INDICATED . A SEPARATE MOTTON WlLL ALSO BE SERVED UPON
                         YOU PURSUANT TO BR 7004 AND LR 30 15-3.
                         I. REAL PROPERTY:   0     NONE

             I. Creditor: 1800 BISCAYNE PLAZA             Value of Collateral:             $248,568.00                         Payment
                          CONDOMINIUM
                                                          Amount of Creditor's Lien:       $ 10,924. 00     Total paid in plan:            $0.00
                          ASSOCIATION, INC
                Address: 275 NE 18 Street
                         Attn: Management Office          Interest Rate:       0.00%                              $0.00      /mo nth (Months
                                                                                                                                               -I-to -36   )
                         Miami , FL 33 132
                                                          Check one below :
          Last 4 Digits of Account No.:
                                                          0 Escrow is included in the month ly
          Real Property                                      mortgage payment listed in thi s section
          [!)Principal Residence                          [!]The debtor(s) wi ll pay

          00ther Real Property                                     [!]taxes      [!)insurance directly

          Address of Co ll ateral:
          275 NE 18 STREET, APT 1803 , M iam i,
          FL 33132

                         2. VEHICLES(S): ~ NONE
                         3. PERSONAL PROPERTY:~ NONE
              C. LIEN AVOIDANCE ~ NONE

LF-31 (rev . I 013117)                                                     Page 2 of5
                                                                              Debtor(s): Oscar Mesa                            Case number: 18-2385 1
              D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                 distribution fom the Chapter 13 Trustee.
                      ~ NONE
              E. DIRECT PAYMENTS: Secured claims fil ed by any creditor granted stay relief in this section shall not receive a distribution
                 fom the Chapter 13 Trustee.
                      ~ NONE

IV.           TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4))
              A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:~ NONE
              B. INTERNAL REVENUE SERVICE:                         ~ NONE

              C. DOMESTIC SUPPORT OBLIGATION(S): ~ NONE
              D. OTHER: ~ NONE

V.            TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                 A. Pay              $535 .71      /month (Months _9_ to 36 )

                          Pro rata dividend wi ll be calculated by the Tru stee upon review of fi led claims after bar date.

                 B.       D   If checked, the Debtor(s) w ill amend/modify to pay I 00% to all allowed unsecured nonpriority claim s.

                 C. SEP ARA TEL Y CLAS SIFTED:                 ~ N ONE
                 *Debtor(s) certify the separate c lassification(s) of th e claim(s) li sted above wi ll not prejudice other unsecured nonpriority
                 creditors pursuant to I I U.S.C. § 1322.
VI.           EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
              section shall not receive a di stribution from the Chapter 13 Trustee.
                      ~ NONE

VII.          INCOME TAX RETURNS AND REFUNDS:                           0   NONE
                      ~ The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521 (t) 1-4 on an
                              ann ual basis during the pendency of thi s case. The debtor(s) hereby ack nowl edges that the deadline for providing the
                              Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                              provide the trustee (but not file with the Court) with verification of their disposabl e income iftheir gross household income
                              increases by more than 3% over the previous year' s income. [Miami cases]

VIII.         NON-STANDARD PLAN PROVISIONS 0 NONE
             D  No nstandard provi sions must be set fort h below . A nonstandard prov ision is a provision not otherwise included in the Local
                Form or dev iating from it. Nonstandard provi sion s set out elsewhere in this plan are vo id .



             ~        Mortgage Modification Mediation




LF-3 1 (rev . 10/3/ 17)                                                          Page 3 of 5
                                                                             Debtor(s): Oscar Mesa                                 Case number: 18-2385 1
                             The debtor has filed a Verified Motion fo r Referra l to MMM w ith :
                           The Bank of New York Mellon FKA The Bank of New York, as Trustee                                                    ("Lender" )
                          for the certificate holders of the CW ABS, lnc ., Asset-Backed Certificate c/o Specialized Loan Services
                          loan number 3860
                                       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




                          for real property located at 275 NE 18 STREET APT 1803, M iam i, FL 33132

                          The parties shall timely comply with all requirements of the Order of Referral to MMM and all Admini strative Orders/Loca l
                          Ru les regarding MMM. Whi le the MMM is pending and unti l the trial/interim payment plan or the permanent mortgage
                          modifi cation/permanent payment is estab lished by the parties, abse nt Court order to the contrary, the debtor has included a post-
                          petition monthly plan payment (a) w ith respect to the debtor' s homestead, of no less than the lower of the prepetition month ly
                          contractual mortgage payment or 3 1% of the debtor' s gross month ly income (after deducting any amo unt paid toward HOA fees
                          due for the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated by
                          such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt
                          by the trustee and not upon receipt by the lender.

                      Until the MMM is comp leted and the Final Report of Mortgage Mod ification Mediator is fi led, any objection to the lender' s
                      proof of claim on the rea l property described above shall be held in abeyance as to the regular payment and mortgage arrearage
                      stated in the proof of c laim onl y. The debtor shall assert any and all other objection s to the proof of claim prior to confirmation
                      of the plan or modified plan.

                      Jfthe debtor, co-ob ligor/co-borrower or other th ird party (if app li cab le) and the lender agree to a settlement as a resu lt of the
                      pending MMM , the debtor w ill fi le the MMM Local Form "Ex Parte Motion to Approve Mortgage Modifi cation Agreement
                      with Lender" (or Self-Represe nted Debtor's Motion to Approve Mortgage Mod ifi cation Agreement w ith Lender) no later than
                      14 calendar days fo ll owing settlement. Once the settlement is approved by the Court, the debtor shall immediate ly amend or
                      modify the plan to reflect the settlement and the lender shal l amend its Proof of Claim to reflect the settlement, as app li cab le.

                      lfa settlement is reached after the plan is confirmed, the debtor wi ll file a motion to modify the plan no later than 30 calendar
                      days following approval of the settlement by the Court and the Lender shall have leave to amend its Proof of Claim to reflect
                      the settlement reached after confirmation of the p lan. The paities wi ll then timely comp ly with any and all requirements
                      necessary to compl ete the settlement.

                      In the event the debtor receives any financ ial benefit from the lender as part of any agree ment, the debtor shall imm ediately
                      disclose the financial benefit to the Court and the trustee and amend or modify the plan accordingly.

                      If the lender and the debtor fa il to reach a settlement, then no later than 14 calendar days after the mediator's Fina l Report is
                      filed , the debtor wi ll amend or modify the plan to (a) conform to the lender' s ProofofClaim (if the lender has fi led a Proofof
                      Claim), without limiting the Debtor' s right to object to the claim or proceed w ith a motion to value; or (b) provide that the real
                      property wi ll be " treated outs ide the plan." Tfthe property is " treated outside the plan ," the lender wi ll be entitl ed to in rem stay
                      reli ef to pursue avai lab le state court remedies against the property . Notwithstandin g the foregoing, lender may fi le a motion to
                      confirm that the automatic stay is not in effect as to the rea l property.

                      Confi rm ation of the plan w ill be without prej udice to the assertion of any ri ghts the lender has to address payment of its Proof
                      of C lai m.




                                                                                                                                                               <




LF-3 1 (rev . 10/3/ 17)                                                         Page4 or s
                                                                   Debtor(s): Oscar Mesa                      Case number: 18-2385 I


                         PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.



~~-----~~-De_bto_r f~r)vf)~                                                                           Joint Debtor
                                                  ~                                                                          Date




    Attorney with permission to sign on                 Date
             Debtor(s)' beh alf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-3 1 (rev. 10/3/ 17)                                                Page 5 of 5
